932 F.2d 363
SUNBELT SAVINGS, FSB DALLAS, TEXAS, Plaintiff-Appellee,v.George Michael MONTROSS, Defendant-Appellant.
No. 90-1510.
United States Court of Appeals,Fifth Circuit.
May 15, 1991.

Marc S. Culp, Sheehan, Young & Culp, P.C., Dallas, Tex., for defendant-appellant.
Robert D. Daniel, Hirsch & Westheimer, Houston, Tex., for amicus NCNB Texas Nat. Bank.
Richard J. Osterman, Jr., F.D.I.C., Washington, D.C., for amicus F.D.I.C.
William S. Montgomery, Houston, Tex., for amicus Montgomery & Montgomery.
John Edwards, Thomas E. Kurth, Jeffrey S. Rosenblum, Haynes & Booth, Dallas, Tex., for Sunbelt Sav., FSB.
Appeal from the United States District Court for the Northern District of Texas;  Robert B. Maloney, Judge.
ON SUGGESTION FOR REHEARING EN BANC
(Opinion January 28, 1991, 5 Cir., 1991, 923 F.2d 353)
Before CLARK, Chief Judge, POLITZ, KING, JOLLY, DAVIS, SMITH, DUHE, WIENER and BARKSDALE, Circuit Judges.*

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Judge Thomas Gibbs Gee was a member of the panel that decided this case but resigned from the Court on February 1, 1991 and, therefore, he did not participate in this decision
Judges Garwood, Higginbotham and Jones are recused, and therefore, did not participate in this decision.